                 Case 1:18-cv-12137-JPO-JLC Document 82 Filed 04/03/20 Page 1 of 2




JAMES E. JOHNSON                           THE CITY OF NEW YORK
Corporation Counsel
                                          LAW DEPARTMENT                                            DONNA A. CANFIELD
                                                 100 CHURCH STREET                             Assistant Corporation Counsel
                                                 NEW YORK, NY 10007                                    Phone: (212) 356-2461
                                                                                                         Fax: (212) 356-2438
                                                                                                       dcanfiel@law.nyc.gov



                                                                      April 3, 2020

        BY: ECF
        Honorable James L. Cott
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                       Re: Kaye v. NYC Health & Hospitals Corp. et al., 18-cv-12137 (JPO)(JLC)


        Dear Judge Magistrate Judge Cott:

                      I write in response to plaintiff’s letter filed on March 30, 2020, and Your Honor’s
        Order, dated March 31, 2020. See Dkt. Nos. 80 and 81.

                        In her letter to the Court, Plaintiff’s requested relief appears to be an application
        for an informal conference pursuant to Rule 37.2. Plaintiff’s application, however, is premature,
        since Plaintiff has not identified with any specificity which of Defendants’ responses remains
        deficient after its final production in January. Instead—as is apparent in her current
        application—Plaintiff remains doggedly focused on acquiring “discovery on discovery”.
        Plaintiff’s request for “discovery on discovery” has no good faith basis, as Plaintiff fails to
        provide an adequate factual basis to justify the discovery. See Dkt. 80.

                         With respect to the affidavit from Plaintiff’s expert, it mischaracterizes
        Defendants’ review workflow. The technology assisted review methodology described by
        Plaintiff’s expert is a standard active learning workflow. Defendants have repeatedly advised
        Plaintiff that we used continuous active learning (“CAL”) for our review. A CAL workflow
        does not require the creation of a control set. Furthermore, recall, precision, and F score
        statistics are not required for review validation when using CAL. We have explained to Plaintiff
        that these statistics were not calculated as part of our workflow and that is reason we are unable
        to provide them. That being said, we stand ready to meet-and-confer with Plaintiff’s counsel to
        discuss how we validated our review, as we have repeatedly advised Ms. Hagan.
      Case 1:18-cv-12137-JPO-JLC Document 82 Filed 04/03/20 Page 2 of 2



            Thank you for your attention to this matter.


                                                           Respectfully submitted,

                                                                 ECF /s/

                                                           Donna A. Canfield
                                                           Assistant Corporation Counsel
                                                           dcanfiel@law.nyc.gov

cc:   Special Hagan (by ECF)




                                            -2-
